DETAILED ACTION
In view of the appeal brief filed on 09/15/21, PROSECUTION IS HEREBY REOPENED.  A new ground of rejection is set forth below.
To avoid abandonment of the application, appellant must exercise one of the following two options:
(1) file a reply under 37 CFR 1.111 (if this Office action is non-final) or a reply under 37 CFR 1.113 (if this Office action is final); or,
(2) initiate a new appeal by filing a notice of appeal under 37 CFR 41.31 followed by an appeal brief under 37 CFR 41.37.  The previously paid notice of appeal fee and appeal brief fee can be applied to the new appeal.  If, however, the appeal fees set forth in 37 CFR 41.20 have been increased since they were previously paid, then appellant must pay the difference between the increased fees and the amount previously paid.
A Supervisory Patent Examiner (SPE) has approved of reopening prosecution by signing below:


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments, filed 09/15/21, with respect to the rejection(s) of claim(s) 1-20 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Kim (Pub No 8228930) further in view of Chen (Pub No 20170187616) and Wentzlaff (Pat No 7668979).

 The examiner agrees and relies on Chen in view of Wentzlaff to teach the limitation.

The same argument is applied for the other dependent limitation.

Regarding claim 4, applicant argues In contrast to Kim, the claimed embodiments in claim 4 recites that a second storage partition is associated with a second external output port and the same
second storage partition is exclusively assigned to the internal input port. Therefore, Kim does not disclose the subject matter in dependent claim 4. Benner does not cure the deficiencies in Kim. Appellant respectfully submits that Kim even when combined with Benner does not disclose, either explicitly or inherently, the features recited in claim 4.
 	The examiner agrees and relies upon newly cited prior art Magill to teach the limitation.

Claim Rejections - 35 USC § 103

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1-3, 5, 9-14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kim (Pub No 8228930) further in view of Chen (Pub No 20170187616) and Wentzlaff (Pat No 7668979).

Regarding claim 1,
 	Chen teaches a hierarchical switching device comprising:
 	a plurality of sub-switches forming a fully interconnected all-to-all network, wherein the plurality of sub-switches (interpreted as In such 3.times.3 grid of the edge switches 20 of each of the HyperX network planes 10-1 and 10-2, edge switches 20 in each row are all-to-all connected. For example, in a first row, edge switches 20 with (0,0) and (0,1) coordinates have a direct link to each other, edge switches 20 of (0,1) and (0,2) coordinates have a direct link to each other, and edge switches 20 of (0,0) and (0,2) coordinates have a direct link to each other, and thus, the edge switches 20 in the first row are all-to-all connected.
 	a deadlockable storage in a sub-switch of the plurality of sub-switches, wherein the deadlockable storage is exclusively assigned to an internal input port of the sub-switch; (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).
	However does not teach a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition is exclusively assigned to the internal input port of the sub-switch; 
	a switch controller to either route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage or route the packet to the storage partition when the packet corresponds to the external output port

  	Wentzlaff teaches a storage partition exclusively assigned to an external output port of the sub-switch wherein the storage partition is exclusively assigned to the internal input port of the sub-switch; (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory. If the data is sent to copious memory, the path to that memory is deadlock-free due to the deadlock avoidance protocol that the MDN utilizes, see Wentzlaff col 22 line 1-10).
	a switch controller to either route a packet destined for the external output port of the sub-switch through the internal input port of the sub-switch to the deadlockable storage or route the packet to the storage partition when the packet corresponds to the external output port (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory., see Wentzlaff col 2 line 18-29).
	It would have been obvious to one of ordinary skill in the art to combine the storage taught by Kim in view of Chen with the storage petition as taught by Wentzlaff for handling overflow or congestion in communication systems.

Regarding claim 2,
 	Chen in view of Wentzlaff teaches the hierarchical switching device of claim 1, wherein the deadlockable storage is shared amongst the external output ports. (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).

Regarding claim 3,
 	Chen in view of Wentzlaff teaches hierarchical switching device of claim 2, wherein the deadlockable storage is shared amongst all of the external output ports (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).


Regarding claim 5,
 	Chen in view of Wentzlaff teaches hierarchical switching device of claim 1, wherein the deadlockable storage is to queue packets designated for any of the external output ports of the sub-switch or any of the internal output ports of the sub-switch (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).

Regarding claim 8,
 	Chen in view of Wentzlaff teaches the hierarchical switching device of claim 1, however do not teach wherein prior to routing the packet to the deadlockable storage, the switch controller is to determine availability of the deadlockable storage and is to route the packet to the deadlockable storage, in response to the deadlockable storage being available, before routing the packet to the storage partition (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory., see Wentzlaff col 2 line 18-29). 	

Regarding claim 9,
 	Chen in view of Wentzlaff teaches the hierarchical switching device of claim 8, however do not teach wherein the switch controller is to determine availability of the storage partition in response to the deadlockable storage not being available and is to route the packet to the storage partition in response to the storage partition being available. (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory. If the data is sent to copious memory, the path to that memory is deadlock-free due to the deadlock avoidance protocol that the MDN utilizes, see Wentzlaff col 22 line 1-10).

Regarding claim 10 and 17,
 	Chen teaches a hierarchical switching device method comprising: 
 	determining availability of a deadlockable storage in a first sub-switch exclusively assigned to an internal input port of the first sub-switch associated with an external output port for which a packet received at a second sub-switch is destined; (interpreted as For example, the star connection links 706 along S dimension replace original all-to-all wiring along S dimension. This is similar to the stacked all-to-all with 3-way grouped method in the Example 3. In FIG. 7b, each group of the 7 edge switches 702 along the S dimension is connected via seven global switches 710. There are total of 49 global switches., see para [0057])
 	in response to the deadlockable storage being available, routing the packet to the deadlockable storage; (interpreted as Exemplary indirect routing paths illustrated in FIGS. 6C to 6E are provided based on a predetermined order in directions of, e.g., X, Y, and Z, and in this case, 2 virtual channels (VCs) per link may be required for deadlock free operation. Here, each virtual channel represents a separate buffer for message packets in the switches, see Chen para [0085]).
	
	However they  does not teach  in response to the deadlockable storage not being available, determining availability of a storage partition in the first sub-switch exclusively assigned to receive packets through the internal input port and to transmit packets through the external output port; and
 	in response to the storage partition being available, routing the packet to the storage partition.

 	Wentzlaff teaches in response to the deadlockable storage not being available, determining availability of a storage partition in the first sub-switch exclusively assigned to receive packets through the internal input port and to transmit packets through the external output port; and in response to the storage partition being available, routing the packet to the storage partition.  (interpreted as After a deadlock is detected, in order to recover from the deadlock, the deadlock detection counter triggers an interrupt signaling that the network has not moved for a predetermined period of time (set by the threshold). At this point, an interrupt handler removes all of the inbound packets stored in the tile's input buffers and stores their contents into memory. This memory may be in a cache in the tile or may spill out into copious memory., see Kim col 2 line 18-29).
	It would have been obvious to one of ordinary skill in the art to combine the storage taught by Kim in view of Chen with the storage petition as taught by Wentzlaff for handling overflow or congestion in communication systems.

Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20170187616) in view of Wentzlaff (Pat No 7668979), and Aybayy (Pub No 20110310739)

Regarding claim 4,
 	Chen in view of Wentzlaff teaches hierarchical switching device of claim 1, however do not teach comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port.
 	Magill teaches comprising a second storage partition associated with a second external output port of the external output ports and exclusively assigned to the internal input port (interpreted as For partitioned memory, the memory units, for example, can be dedicated to cells for specific output ports or to cells from specific input /output port pairs, see para [0027]).
 	It would have been obvious to one of ordinary skill in the art to combine the memory taught by Chen in view of Wentzlaff with the partitioning of memory for port paring as taught by Magill to use dedicated memory for more control of data in the system. 

Claim 6-7, 15-16, 19-20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (Pub No 20170187616) in view of Wentzlaff (Pat No 7668979), and Aybayy (Pub No 20110310739)

Regarding claim 6 and 15, and 19
 	Chen in view of Wentzlaff teaches hierarchical switching device of claim 1, however does not teach wherein the device is to accommodate a maximum packet size and wherein the storage partition has a size corresponding to the maximum packet size.
 	Aybayy wherein the device is to accommodate a maximum packet size and wherein the storage partition has a size corresponding to the maximum packet size (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used… a size of data packets can be used, see Aybay para [0113])

Regarding claim 7 and 16 and 20,
 	Chen in view of Wentzlaff teaches the hierarchical switching device of claim 1, however do not teach wherein the deadlockable storage has a size sufficiently large to contain a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch for a period of time extending from when the packet is sent by the sub-switch to when a credit for the transmitted packet is received by the sub-switch. 
 	Aybayy teaches wherein the deadlockable storage has a size sufficiently large to contain a number of packets received at a maximum anticipated rate of transmission of packets to the sub-switch for a period of time extending from when the packet is sent by the sub-switch to when a credit for the transmitted packet is received by the sub-switch. (interpreted as using a number of data packets received from a virtual channel as the threshold, in other embodiments, any other suitable measure can be used. In some embodiments, for example, a rate of incoming data packets (e.g., number of data packets received on a virtual channel per time period) can be used. In such embodiments, if the rate of incoming packets on a virtual channel is above a threshold, the module D.sub.1 can send a flow control signal, see Aybayy para [0113]).
 	It would have been obvious to one of ordinary skill in the art to combine the system taught by Kim in view of Chen with the size for storage as taught by Aybayy since it would have been a design choice to selecting a size for a storage/memory for packet transmissions.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BAO G NGUYEN whose telephone number is (571)272-7732.  The examiner can normally be reached on M-F 10pm - 6:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Vu can be reached on 571-272-3155.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BAO G NGUYEN/Examiner, Art Unit 2461                                                                                                                                                                                                        

/HUY D VU/Supervisory Patent Examiner, Art Unit 2461